DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terane (US 2005/0041131 A1).
Claim 1, Terane teaches an image shooting device (see camera system of Fig. 19), comprising:
a camera unit (electronic camera 101; paragraph 0192 and Fig. 19); and
a holder (stand 102; Fig. 19) configured to movably support the camera unit (stand is composed of an “upper unit on which the electronic camera is mounted is so constructed that it can rotate with respect to the lower unit;” paragraph 0193), wherein the holder includes a power transmission-side coil (power-supplying coil 81; paragraph 0186. The camera 101 and stand 102 

Claim 4, Terane further teaches wherein the holder includes a feed circuit (“AC/AC converter circuit 96;” paragraph 0176 and 0181) configured to feed an alternating current to the power transmission-side coil (see Fig. 18), and wherein the feed circuit is to receive a power cable to be connected thereto (see power supply plug 19 connected to AC/AC circuit 96 of Fig. 18).

Claim 8, Terane teaches an electronic apparatus, comprising the image shooting device of claim 1 (see system of Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terane in view of Blum (US 2016/0190859 A1).
Claim 2, Terane teaches the image shooting device according to claim 1, but is silent regarding wherein the power transmission-side coil and the power reception-side coil are opposed to each other in a winding axis direction of the power transmission-side coil and the power reception-side coil.
However, it is inherent that the power transmission-side coil and power reception-side coil are aligned in either a winding axis direction or a winding radial direction in order to allow inductive power to be transferred.
Blum discloses an image shooting device (camera system 20; paragraph 0107 and Fig. 15) wherein a wireless power transmission system comprising power transmission-side coil (Tx coil 112; paragraph 0074) and a power reception-side coil (Rx coil 212; paragraph 0074) wherein the power transmission-side coil and the power reception-side coil are opposed to each other in a winding axis direction of the power transmission-side coil and the power reception-side coil (coil windings in a coaxial orientation; paragraph 0074 and Fig. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Blum with that of Terane in order to improve the efficiency of energy transfer (see paragraph 0105 of Blum). 

Claim 3, Terane teaches the image shooting device according to claim 1, but is silent regarding wherein the power transmission-side coil and the power reception-side coil are opposed to each other in a winding radial direction of the power transmission-side coil and the power reception-side coil.

Blum discloses an image shooting device (camera system 20; paragraph 0107 and Fig. 15) wherein a wireless power transmission system comprising power transmission-side coil (Tx coil 112; paragraph 0074) and a power reception-side coil (Rx coil 212; paragraph 0074) wherein the power transmission-side coil and the power reception-side coil are opposed to each other in a winding radial direction of the power transmission-side coil and the power reception-side coil (coil windings in a parallel orientation; paragraph 0074 and Fig. 12).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terane in view of Clearman (US 2019/0369466 A1).
Claim 5, Terane teaches the image shooting device according to claim 1, but is silent regarding wherein each of the camera unit and the holder has a spherical-surface portion, and wherein the camera unit is supported in the holder in such a manner as to be movable through intermediation of the spherical-surface portions.
Clearman teaches an image shooting device comprising a camera unit (camera 200; paragraph 0035) and a holder (“camera mount;” paragraph 0034) wherein each of the camera unit and the holder has a spherical-surface portion (ball 320 of upper mount to house the camera 200; paragraph 0037. Socket 420 of mount 400 comprises a semi-spherical surface 424; paragraph 0036), and wherein the camera unit is supported in the holder in such a manner as to be movable through intermediation of the spherical-surface portions (user can manually rotate upper mount component relative to lower mount component; paragraph 0037-0038).


Claim 6, Clearman further teaches wherein the camera unit is supported in the holder in such a manner as to be movable through intermediation of an elastic member (see flexible prongs to manipulate the coupling mechanism, see claim 15 and paragraph 0048 of Clearman).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terane in view of Lan (US 2020/0041878 A1).
Claim 7, Terane teaches the image shooting device according to claim 1, but is silent regarding wherein the camera unit is supported in the holder in such a manner as to be movable through intermediation of a gimbal mechanism.
Lan teaches an image shooting device (see Fig. 1) comprising a camera unit (photographing device 500; paragraph 0020) and a holder (“handheld gimbal;” paragraph 0060)  wherein the camera unit is supported in the holder in such a manner as to be movable through intermediation of a gimbal mechanism (X-axis, Y-axis, and Z-axis of the gimbal is adjusted to move the photographing device 500; see paragraph 019-0022 of Lan). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lan with that of Terane in order to achieve automatic stabilization to make the camera as stable as possible (see paragraph 0003 of Lan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.